Citation Nr: 1455045	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

The evidence of record shows that the Veteran's current obstructive sleep apnea had its onset during service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The Veteran seeks service connection for obstructive sleep apnea.  He contends that although a diagnosis was not provided until approximately two years after discharge, his sleep apnea had its onset during service.   

A statement from the Veteran's spouse dated January 2011 indicates that in approximately 2001, the Veteran began snoring loudly every night.  The Veteran's spouse noticed that the Veteran's sleep was regularly interrupted by periods of choking and gasping for air.  She also observed that the Veteran started gaining weight, seemed more fatigued in the morning, and became less able to focus on activities or conversations.  She indicated that over time, the snoring became progressively worse and the gasping for air occurred more frequently.  

In July 2007, approximately three months prior to retirement, the Veteran was provided a VA examination.  During the examination, the Veteran reported difficulty sleeping and general "irritation due to lack of sleep at night," which, at the time, he attributed to acid reflux.  

In a November 2012 hearing before the Board, the Veteran testified that in 2008 or 2009, he sought treatment for an unrelated medical condition while working overseas.  The Veteran indicated that a physician in Germany told him that he was not breathing properly during relaxation and/or sleep.  The physician ordered oxygen monitoring and recommended that the Veteran take a sleep apnea test when he returned to the United States.  In November 2009, the Veteran underwent a sleep analysis, which indicated that the Veteran's respirations showed severe sleep disordered breathing.  The test also revealed severe snoring, which was subjectively rated a 9 out of 10 in severity.  The diagnosis was obstructive sleep apnea, and the Veteran was prescribed a CPAP machine.  

After reviewing the evidence of record, the Board finds that the Veteran's current obstructive sleep apnea was incurred during service.  Notwithstanding the lack of a medical opinion relating the Veteran's current sleep apnea to his military service, the Veteran's and his spouse's lay statements of record are competent evidence as to the factual matters of which they have first-hand knowledge and the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran's spouse's observations of disrupted sleep and fatigue during service are consistent with the Veteran's in-service examination report, showing a complaint of difficulty sleeping and "irritation due to lack of sleep."  Additionally, her statements regarding loud snoring and gasping for air during the night during service are consistent with the November 2009 sleep analysis report, which showed severe snoring and sleep disordered breathing.  The Veteran testified before the Board that approximately a year or a year and a half after service, a physician observed symptoms of sleep apnea and advised the Veteran to take a sleep apnea test.  Upon returning to the United States, the Veteran underwent a sleep analysis and was provided a diagnosis of severe obstructive sleep apnea.  Based on this, the Board finds the lay statements of record to be competent and credible evidence that the Veteran's sleep apnea had its onset during service.  

Resolving any doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


